DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/26/2022.
Claims 1, 3 and 13 are cancelled. Claims 2, 4-12 and 14-21 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 
Claims 3 and 13 were objected as allowable subject matter in the previous Office Action, and they have been canceled and their limitations have been incorporated into the independent claims 2 and 12 in the newly filed amendment. However, the corresponding limitations in the amendment have been modified to be broader than before (“and a broken evaporator coil” is modified to “or a broken evaporator coil”). Therefore, the amended claims 2 and 12 are still rejected in this Office Action.
The amendments of claims 2, 11 and 12 introduced new matters, and are rejected under 112(a). For compact prosecution, these claims are also rejected under 103 based on new prior arts necessitated by the amendments. 
Claim 21 has not been amended to overcome the 112(b) rejections set forth in previous Office Action. The 112(b) rejection is maintained in this Office Action.
The amendments have introduced new deficiencies, and are objected and/or rejected in this Office Action.

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Objections
In claim 2, the limitation “generating a model from the trained machine learning process that is configured to detect issues with operating HVAC systems; and
storing the model generated from the trained machine learning process for use analyzing data from an operating HVAC system and” should be amended to 
“generating a model from the trained machine learning process that is configured to detect issues with operating HVAC systems; [[and]]
storing the model generated from the trained machine learning process for use; 	analyzing data from an operating HVAC system; and”.

In claims 2 and 12, the limitation “related to a particular HVAC system from the operating HVAC system in response to detecting an issue with the particular HVAC system” should be amended to “related to a particular HVAC system from the operating HVAC systems in response to detecting an issue with the particular HVAC system”.

In claim 12, the limitation “generating, by the monitoring server, a model from the trained machine learning process that is configured to detect issues with operating HVAC systems; and
storing, by the monitoring server, the model generated from the trained machine learning process for use analyzing, by the monitoring server, data from an operating HVAC system and” should be amended to 
“generating, by the monitoring server, a model from the trained machine learning process that is configured to detect issues with operating HVAC systems; [[and]]
storing, by the monitoring server, the model generated from the trained machine learning process for use; 
analyzing, by the monitoring server, data from an operating HVAC system; and”

Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 12 have been amended to add new limitation “with performance metrics that satisfy a similarity threshold”, which introduces new matter into the disclosure. This newly added limitation was not supported in the original disclosure of the invention.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicant is required to cancel the new matter in the reply to this Office Action. Other claims depend on claims 2 and 12, therefore are also rejected since they have inherited the deficiency.
Claim 11 has been amended to add new limitation “a threshold amount of data”, which introduces new matter into the disclosure. This newly added limitation was not supported in the original disclosure of the invention.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4, 5, 6, 14, 15, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 4, 5, 14 and 15, the limitation “wherein the obtaining data indicative of HVAC systems with issues comprises” should be amended to “wherein the obtaining data from the plurality of HVAC systems that have broken components comprises”.
In claims 6 and 16, the limitation “wherein the grouping data indicative of HVAC systems with issues into groups that include HVAC systems with similar performance comprises” should be amended to “wherein the grouping data from the plurality of HVAC systems that have broken components into groups ”.
Claim 21 recites a phrase “a sufficient amount of data”. The term “sufficient” is a relative term which renders the claims indefinite. The term "sufficient" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For continuing examination purpose, the phrase has been construed as “an amount of data”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud (US 2012/0072029 A1, prior art of record, hereinafter as “Persaud”)  in view of LAI (US 2018/0075618 A1, prior art of record, hereinafter as “LAI”), and in further view of Ding (US 2018/0357568 A1, hereinafter as “Ding”). 
Regarding claim 2, Persaud teaches:
A monitoring server comprising: 
at least one processor (FIG. 1 and [0041]: “The FDD system 138 is able to control the HVAC equipment through the control board 104”. This teaches there is inherently a processor to control the operations of the HVAC system); and
at least one computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations (FIG. 1 and [0041]: “The FDD system 138 is able to control the HVAC equipment through the control board 104”. This teaches there is inherently a memory coupled to the processor and storing instructions for the processor to perform operations of the HVAC system) comprising:
obtaining data from a plurality of HVAC systems that have broken components ([0041]: “various sensors are installed within the HVAC equipment to sample the performance of the system. … These sensors allow comprehensive sampling of the performance of the HVAC equipment, which is then analyzed by the FDD system 138”; [0044]: “The classifier 308 matches the input data to a model of … some fault condition, and produces a classifier score that is … the occurrence of some fault condition”. All these teach to obtain data of the HVAC systems including data indicative of HVAC systems with issues) including one or more of: a broken thermostat, an unresponsive burner, an unresponsive air conditioner, a broken blower, or a broken evaporator coil ([0040]: “The HVAC equipment 102 is a typical system which may include a control board 104, a heat exchanger 106, a evaporator coil 108, a blower 110, a filter 112, and a thermostat 114”; And [0063]: “…a respective specific fault condition of the HVAC equipment….flag was raised because of a malfunctioning compressor, ….condition generating the flag was related to a leaking refrigerant”. All these teach to obtain data from HVAC systems that have broken components including unresponsive air conditioner with leaking refrigerant and/or malfunctioning compressor);
providing the data indicative of the HVAC systems with issues to a machine learning process for training ([0044]: “the classifier 308 is trained in situ, i.e. 	while the HVAC equipment is running, using real data samples measured from the particular HVAC equipment installation and the surrounding environment”. This teaches to provide the data indicative of the HVAC system to train a machine learning process, i.e., the classifier);
generating a model from the trained machine learning process that is configured to detect issues with operating HVAC systems ([0044]: “the classifier 308 is trained in situ, i.e. while the HVAC equipment is running, using real data samples measured from the particular HVAC equipment installation and the surrounding environment”; And [0061]: “With the classifier parameters refined during the on-line learning process, the decision threshold T is set at step 512”. All these teach to generate a model to detect issues with the HVAC systems by training the classifier’s parameters and thresholds); 
storing the model generated from the trained machine learning process for use ([0061]: “The classifier parameters and decision threshold are stored in memory”. This teaches the generated model with trained parameters and decision threshold are stored in the memory for future use); 	
analyzing data from an operating HVAC system ([0062]: “After training classifier 3080 in situ, the FDD system 400 may enter the monitoring phase. During this phase, the FDD system 400 samples the HVAC equipment and the external conditions 514, and calculates the classifier score 516”); and
performing an operation related to a particular HVAC system from the operating HVAC systems in response to detecting an issue with the particular HVAC system ([0062]: “when classifier score falls below the decision threshold in the case of efficiency monitoring 3100, 518, a flag is raised (step 520)”; And [0063]: “A flag is an indication that the HVAC equipment has deviated from the normal behaviour”; And FIG. 6 teaches that based on the detected issues of the HVAC system, operations such as changing/replacing filter, adding a humidifier, and/or conducting a tune up is performed.  All these teach to perform an operation to fix a particular malfunction HVAC system in response to detecting an issue with the particular malfunction HVAC system based on the analysis of the data from the particular HVAC system).
Persaud teaches all the limitations except grouping the data from the plurality of HVAC systems that have broken components into groups that each include HVAC systems from the plurality of HVAC systems with performance metrics that satisfy a similarity threshold; and providing the grouped data indicative of the HVAC systems with issues to a machine learning process for training.
However, LAI teaches in an analogous art: 
grouping the data into groups with similar characteristics performance ([0046]: “In the category of machine learning, it may be divided into two major parts, which are “grouping” and “learning”. Here, the term “grouping” refers to divide original data to groups of data through some analysis and sorting algorithms based on their data characteristics. …Thereafter, all of the data are further grouped in such as way similar data are classified in the same group”. This teaches to group data with similar characteristics together);
providing the grouped data to a machine learning process for training ([0047]: “the term “learning” refers to a number of operations in which the data after grouping are trained through proper neural network linking and processing similar to human neural networks”. This teaches to train a machine learning process using grouped data).
The machine learning technique taught by LAI can be used to train the model in Persaud. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud based on the teaching of LAI, to make the monitoring server wherein the operations further comprise grouping the data from the plurality of HVAC systems that have broken components into groups that each include HVAC systems from the plurality of HVAC systems with similar performance; and providing the grouped data indicative of the HVAC systems with issues to a machine learning process for training. One of ordinary skill in the art would have been motivated to do this modification since it helps enable a machine learning process with “a matching procedure” to connect the input data(/measured sensor input data) and the output data(/HVAC system performance), as LAI teaches in [0006]. 
Persaud-LAI teach all the limitations except that data of HVAC systems are deemed having similar performance when their performance metrics satisfy a similarity threshold.
However, Ding teaches in an analogous art: 
systems data are regarded having similar performance when their performance metrics satisfy a similarity threshold ([0037]: “first grouping component 110 groups the first equipment failure data 101 of a set of equipment failure data 116 into a first failure type group 105 (e.g., GI failure) based on determined failure criterion ….. data. If the similarity comparison algorithm determines a similarity score between to curves that is higher than a threshold score, then the output can result in a grouping of the two curves within the same failure type group”. This teaches when system failure data have performance metrics satisfying a similarity threshold, the systems failure data are deemed to be similar and are grouped together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI based on the teaching of Ding, to make the monitoring server wherein the operations further comprise grouping the data from the plurality of HVAC systems that have broken components into groups that each include HVAC systems from the plurality of HVAC systems with performance metrics that satisfy a similarity threshold. One of ordinary skill in the art would have been motivated to do this modification since it can help “facilitate identification of equipment failure types”, as Ding teaches in [0001].

Regarding claim 7, Persaud-LAI-Ding teach all the limitations of claim 2.
LAI further teaches:
providing the grouped data to a deep learning process for training ([0047]: “the term “learning” refers to a number of operations in which the data after grouping are trained through proper neural network linking and processing similar to human neural networks. …. In the embodiments of the application, neural network algorithms used by the machine learning engine 133 includes algorithms corresponding to a Back Propagation Network (BPN), a Learning Vector Qantization (LVQ), a Counter-Propagation Network (CPN) and the like. The neural network algorithms may include an input layer, a hidden layer and an output layer”. LAI teaches to provide the grouped data to a neural network with multiple layers, i.e., a deep learning process, for training).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Persaud-Ding based on the teaching of LAI, to make the monitoring server wherein the providing the grouped data indicative of the HVAC systems with issues to the machine learning process for training comprises providing the grouped data indicative of the HVAC systems with issues to a deep learning process for training. One of ordinary skill in the art would have been motivated to do this modification since it helps enable a machine learning process with “a matching procedure” to connect the input data(/measured sensor input data) and the output data(/HVAC system performance), as LAI teaches in [0006]. 

Claim 12 recites a method comprising operational steps conducted by the monitoring server in claim 2 with patentably the same limitations. Therefore, claim 12 is rejected for the same reason recited in the rejection of claim 2.

Claim 17 recites a method comprising operational steps conducted by the monitoring server in claim 7 with patentably the same limitations. Therefore, claim 17 is rejected for the same reason recited in the rejection of claim 7.

Regarding claim 21, Persaud-LAI-Ding teach all the limitations of claim 12.
Persaud further teaches:
returning the model from the trained machine learning process based on an amount of data having been passed through the machine learning process ([0044]: “the classifier 308 is trained in situ, i.e. while the HVAC equipment is running, using real data samples measured from the particular HVAC equipment installation and the surrounding environment”; And [0061]: “With the classifier parameters refined during the on-line learning process, the decision threshold T is set at step 512”. All these teach to generate/return a model from machine learning process based on an amount of data samples passed through the leaning process).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud in view of LAI and Ding, and in further view of RONA (US 2018/0340719 A1, prior art of record, hereinafter as “RONA”). 
Regarding claim 4, Persaud-LAI-Ding teach all the limitations of claim 2, but they don’t teach the obtaining data from the plurality of HVAC systems that have broken components comprises obtaining data for HVAC systems that have a lack of refrigerant in refrigerant tubing.
However, RONA teaches in an analogous art: 
obtaining data for HVAC systems that have a lack of refrigerant in refrigerant tubing (FIG. 3 and [0124]: “First, data is collected according to a protocol 30 from each cooling location. This data may include determination of filtered usage, measurements of valve opening(s), air temperature at evaporator inlet(s) and outlet(s), and pressure and temperature of refrigerant at evaporator outlet(s). … In step 31 the data is used to determine if local starvation exists in each cooling location”; And [0025]: “Local starvation in one or more of the cooling locations may be due to a local issue such as a blockage in the liquid line branch leading to a cooling location,…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI-Ding based on the teaching of RONA, to make the monitoring server wherein the obtaining data from the plurality of HVAC systems that have broken components comprises obtaining data for HVAC systems that have a lack of refrigerant in refrigerant tubing. One of ordinary skill in the art would have been motivated to do this modification since it can help “detecting local and central refrigerant starvation”, as RONA teaches in [0031]. 

Claim 14 recites a method comprising operational steps conducted by the monitoring server in claim 4 with patentably the same limitations. Therefore, claim 14 is rejected for the same reason recited in the rejection of claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud in view of LAI and Ding, and in further view of Ruiz (US 2011/0204720 A1, prior art of record, hereinafter as “Ruiz”). 
Regarding claim 5, Persaud-LAI-Ding teach all the limitations of claim 2, but they don’t teach the obtaining data from the plurality of HVAC systems that have broken components comprises obtaining data for HVAC systems that have low battery power.
However, Ruiz teaches in an analogous art: 
obtaining data for HVAC systems that have low battery power ([0041]: “stationary batteries may be installed directly into commercial, industrial, and residential equipment, such as …, heating ventilating and air conditioning (HVAC) equipment”; [0075]: “If stationary battery power 216 is insufficient to meet the demands of home loads 204, then electricity manager 210 may control 248 residential power distribution system 200 to use vehicle battery power 218 as a supplement to power home loads 204 as a third priority. If home loads 204 still demand additional power, then electricity manager 210 may control 248 residential power distribution system 200 to use grid power 220 to power home loads 204 as a forth priority”. All these teach to obtain data indicating a HVAC system has low battery power and then take action to find additional power sources for HVAC system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI-Ding based on the teaching of Ruiz, to make the monitoring server wherein the obtaining data from the plurality of HVAC systems that have broken components comprises obtaining data for HVAC systems that have low battery power. One of ordinary skill in the art would have been motivated to do this modification since it can help meet the power needs of a HVAC system by taking actions to find additional power sources for the HVAC system, as Ruiz teaches in [0075].  

Claim 15 recites a method comprising operational steps conducted by the monitoring server in claim 5 with patentably the same limitations. Therefore, claim 15 is rejected for the same reason recited in the rejection of claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud in view of LAI and Ding, and in further view of Tieken (US 2004/0061091 A1, prior art of record, hereinafter as “Tieken”). 
Regarding claim 6, Persaud-LAI-Ding teach all the limitations of claim 2, but they don’t teach the grouping the data from the plurality of HVAC systems that have broken components into groups comprises grouping the data indicative of HVAC systems with issues into groups that relate to a time needed to heat or cool a property.
However, Tieken teaches in an analogous art: 
HVAC system characteristic that relate to a time needed to heat or cool a property ([0047]: “using the unit with R-22 installed as the baseline, the unit charged with Blend 1 shows increased capacity over R-22 in that it had lower evaporator temperatures, and cooled the room from 90.degree. F. (32.20 C) to 70.degree. F.(21.1.degree. C.) two minutes faster than the unit charged with R-22. The unit charged with Blend 2 showed very similar operating characteristics to the R-22 unit in that it had slightly lower evaporator temperatures, but took the same time to cool the room from 90.degree. F.(32.2.degree. C.) to 70.degree. F. (21.1.degree. C.). The unit charged with R-417A showed less refrigerating capacity than each of the other refrigerant blends tested in that the evaporator and discharge temperatures were higher and the time to cool the room to 70.degree. F. (21.1.degree.C.) was four minutes longer”. This teaches the time to cool a room is a performance characteristic of a refrigeration system).
Since Persaud-LAI-Ding teach to group the data of HVAC systems with similar performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI-Ding based on the teaching of Tieken, to make the monitoring server wherein the grouping the data from the plurality of HVAC systems that have broken components into groups comprises grouping the data indicative of HVAC systems with issues into groups that relate to a time needed to heat or cool a property. One of ordinary skill in the art would have been motivated to do this modification since a time needed to cool a room is an important performance characteristics of a HVAC system, as Tieken teaches in [0046-0047].  

Claim 16 recites a method comprising operational steps conducted by the monitoring server in claim 6 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 6.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud in view of LAI and Ding, and in further view of CHENG (US 2019/0303569 A1, prior art of record, hereinafter as “CHENG”). 
Regarding claim 8, Persaud-LAI-Ding teach all the limitations of claim 2, but they don’t teach the providing the grouped data indicative of the HVAC systems with issues to the machine learning process for training comprises providing the grouped data indicative of the HVAC systems with issues to an anomaly detection process for training.
However, CHENG teaches in an analogous art: 
providing the data to an anomaly detection process for training ([0038]: “the anomaly detection model is trained with the first sample data set. For example, an initialized anomaly detection model can be determined based on an anomaly detection algorithm, and training is carried out with the first sample data set, to obtain parameter values in the anomaly detection model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI-Ding based on the teaching of CHENG, to make the monitoring server wherein the providing the grouped data indicative of the HVAC systems with issues to the machine learning process for training comprises providing the grouped data indicative of the HVAC systems with issues to an anomaly detection process for training. One of ordinary skill in the art would have been motivated to do this modification since it can help build the anomaly detection model to detect anomaly, as CHENG teaches in [0038]. 

Claim 18 recites a method comprising operational steps conducted by the monitoring server in claim 8 with patentably the same limitations. Therefore, claim 18 is rejected for the same reason recited in the rejection of claim 8.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud in view of LAI and Ding, and in further view of Zarandioon (US 2020/0356901 A1, prior art of record, hereinafter as “Zarandioon”). 
Regarding claim 9, Persaud-LAI-Ding teach all the limitations of claim 2, but they don’t teach the providing the grouped data indicative of the HVAC systems with issues to the machine learning process for training comprises providing the grouped data indicative of the HVAC systems with issues to a linear regression process for training.
However, Zarandioon teaches in an analogous art: 
providing the data to a linear regression process for training ([0035]: “Factors which may be considered when selecting the particular algorithm to be used fora given test/training data set combination may include, among others, the type 210 of model(e.g., linear regression versus logistic regression) which is to be trained/evaluated,…”. This teaches to provide data to a linear regression process for training).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI-Ding based on the teaching of Zarandioon, to make the monitoring server wherein the providing the grouped data indicative of the HVAC systems with issues to the machine learning process for training comprises providing the grouped data indicative of the HVAC systems with issues to a linear regression process for training. One of ordinary skill in the art would have been motivated to do this modification since “some algorithms may be more suitable (or only usable)for certain types of models”, as Zarandioon teaches in [0035]. 

Regarding claim 10, Persaud-LAI-Ding teach all the limitations of claim 2, but they don’t teach the providing the grouped data indicative of the HVAC systems with issues to the machine learning process for training comprises providing the grouped data indicative of the HVAC systems with issues to a logistical regression process for training.
However, Zarandioon teaches in an analogous art: 
providing the data to a logistical regression process for training ([0035]: “Factors which may be considered when selecting the particular algorithm to be used fora given test/training data set combination may include, among others, the type 210 of model(e.g., linear regression versus logistic regression) which is to be trained/evaluated,…”. This teaches to provide data to a logistic regression process for training).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI-Ding based on the teaching of Zarandioon, to make the monitoring server wherein the providing the grouped data indicative of the HVAC systems with issues to the machine learning process for training comprises providing the grouped data indicative of the HVAC systems with issues to a logistical regression process for training. One of ordinary skill in the art would have been motivated to do this modification since “some algorithms may be more suitable (or only usable)for certain types of models”, as Zarandioon teaches in [0035]. 

Claims 19 and 20 recite a method comprising operational steps conducted by the monitoring server in claims 9 and 10 with patentably the same limitations, respectively. Therefore, claims 19 and 20 are rejected for the same reason recited in the rejection of claims 9 and 10, respectively.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Persaud in view of LAI and Ding, and in further view of ERCEG (US 2018/0338310 A1, hereinafter as “ERCEG”). 
Regarding claim 11, Persaud-LAI-Ding teach all the limitations of claim 2, but they don’t explicitly teach returning the model from the trained machine learning process based on a threshold amount of data having been passed through the machine learning process.
However, ERCEG teaches in an analogous art: 
returning the model from the trained machine learning process based on a threshold amount of data having been passed through the machine learning process ([0048]: “a machine learning model that maybe generated by the processor 202 based on data collected by the unified MAC module 204, .. and the processor 202 may regenerate the model, such as when a threshold amount of additional data has been received”. This teaches to return/regenerate the model from the machining learning process when a threshold amount of data has been received/passed through the machine learning process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persaud-LAI-Ding based on the teaching of ERCEG, to make the monitoring server wherein the generating the model from the trained machine learning process that is configured to detect issues with operating HVAC systems comprises returning the model from the trained machine learning process based on a threshold amount of data having been passed through the machine learning process. One of ordinary skill in the art would have been motivated to do this modification since it can help provide sufficient data to train the machine learning process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



						/CHUN CAO/                                                                       Primary Examiner, Art Unit 2115